
	
		III
		111th CONGRESS
		1st Session
		S. RES. 49
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Lugar (for himself,
			 Mr. Kerry, Mr.
			 Kaufman, Mr. Menendez,
			 Mr. Feingold, Mr. Leahy, Mr.
			 Wicker, Mr. Isakson,
			 Mr. Cardin, and Mrs. Shaheen) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		
			May 7, 2009
			Reported by Mr. Kerry,
			 without amendment
		
		
			May 19, 2009
			Considered and agreed to
		
		RESOLUTION
		To express the sense of the Senate
		  regarding the importance of public diplomacy.
	
	
		Whereas public diplomacy is the conduct of foreign
			 relations directly with the average citizen of a country, rather than with
			 officials of a country’s foreign ministry;
		Whereas public diplomacy is commonly conducted through
			 people-to-people exchanges in which experts, authors, artists, educators, and
			 students interact with their peers in other countries;
		Whereas effective public diplomacy promotes free and
			 unfiltered access to information about the United States through books,
			 newspapers, periodicals, and the Internet;
		Whereas public diplomacy requires a willingness to discuss
			 all aspects of society, search for common values, foster a long-term bilateral
			 relationship based on mutual respect, and recognize that certain areas of
			 disagreement may remain unresolved on a short term basis;
		Whereas a BBC World Service poll published in February
			 2009 that involved 13,000 respondents in 21 countries found that while 40
			 percent of the respondents had a positive view of the United States, 43 percent
			 had a negative view of the United States;
		Whereas Freedom House’s 2008 Global Press Freedom report
			 notes that 123 countries (66 percent of the world’s countries and 80 percent of
			 the world's population) have a press that is classified as Not
			 Free or Partly Free;
		Whereas the Government of the United Kingdom, of France,
			 and of Germany run stand-alone public diplomacy facilities throughout the
			 world, which are known as the British Council, the Alliance Francaise, and the
			 Goethe Institute, respectively;
		Whereas these government-run facilities teach the national
			 languages of their respective countries, offer libraries, newspapers, and
			 periodicals, sponsor public lecture and film series that engage local audiences
			 in dialogues that foster better understandings between these countries and
			 create an environment promoting greater trust and openness;
		Whereas the United States has historically operated
			 similar facilities, known as American Centers, which—
			(1)offered classes
			 in English, extensive libraries housing collections of American literature,
			 history, economics, business, and social studies, and reading rooms offering
			 the latest American newspapers, periodicals, and academic journals;
			(2)hosted visiting
			 American speakers and scholars on these topics; and
			(3)ran United States
			 film series on topics related to American values;
			Whereas in societies in which freedom of speech, freedom
			 of the press, or local investment in education were minimal, American Centers
			 provided vital outposts of information for citizens throughout the world,
			 giving many of them their only exposure to uncensored information about the
			 United States;
		Whereas this need for uncensored information about the
			 United States has accelerated as more foreign governments have restricted
			 Internet access or blocked Web sites viewed as hostile to their political
			 regimes;
		Whereas following the end of the Cold War and the attacks
			 on United States embassies in Kenya and Tanzania, budgetary and security
			 pressures resulted in the drastic downsizing or closure of most of the American
			 Centers;
		Whereas beginning in 1999, American Centers began to be
			 renamed Information Resource Centers and relocated primarily inside United
			 States embassy compounds;
		Whereas of the 177 Information Resource Centers operating
			 in February 2009, 87, or 49 percent, operate on a By Appointment
			 Only basis and 18, or 11 percent, do not permit any public
			 access;
		Whereas Information Resource Centers located outside
			 United States embassy compounds receive significantly more visitors than those
			 inside such compounds, including twice the number of visitors in Africa, 6
			 times more visitors in the Middle East, and 22 times more visitors in Asia;
			 and
		Whereas Iran has increased the number of similar Iranian
			 facilities, known as Iranian Cultural Centers, to about 60 throughout the
			 world: Now, therefore, be it
		
	
		That—
			(1)the Secretary of
			 State should initiate a reexamination of the public diplomacy platform strategy
			 of the United States with a goal of reestablishing publicly accessible American
			 Centers;
			(2)after taking into
			 account relevant security considerations, the Secretary of State should
			 consider placing United States public diplomacy facilities at locations
			 conducive to maximizing their use, consistent with the authority given to the
			 Secretary under section 606(a)(2)(B) of the Secure Embassy Construction and
			 Counterterrorism Act of 1999 (22 U.S.C. 4865(a)(2)(B)) to waive certain
			 requirements of that Act.
			
